EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 07/15/2022 on Tyler Jeffs (67235).
The application has been amended as follows: 

1.	(currently amended)	A three-dimensional volume modeling method comprising:
rotating a three-dimensional biological object about a constant rotational axis at a constant speed while suspended in a fluid, the three-dimensional biological object having a translucent outer surface to different angular positions, wherein the rotating of the three-dimensional biological object comprises applying a nonuniform electric field;
capturing different two-dimensional images of the three-dimensional biological object, each of the different two-dimensional images being at a different angular position;
modeling an exterior of the three-dimensional biological object based upon the different two-dimensional images;
identifying a point of an internal structure of the three-dimensional biological object in each of the two-dimensional images; and
modeling the internal structure of the three-dimensional biological object in three-dimensional space relative to the exterior of the three-dimensional biological object by:
identifying the shape, size, and expected position of the internal structure on a three-dimensional volumetric template;
matching the internal structure of the three-dimensional volumetric template with the internal structure of the three-dimensional biological object;
identifying additional organelles of the three-dimensional biological object based on the matching; [[and]]
triangulating the point amongst the different two-dimensional images using the three-dimensional volumetric template of the three-dimensional biological object to output a parametric three-dimensional model of the three-dimensional biological object;
comparing a centroid of the internal structures including the additional organelles between consecutive frames to estimate movement of the three-dimensional biological object; and
reconstructing the centroid movement in three-dimensional space.

2.	(previously presented)		The method of claim 1, wherein the different angular positions are such that between consecutive images, the biological object has rotated a distance that at least equals a diffraction limit of imaging optics.
	
3.	(original)	The method of claim 1, wherein the rotating of the three-dimensional biological object is about a rotational axis and wherein the capturing of the two-dimensional image at each of the different angular positions is through a microscopic lens having an optical axis perpendicular to the rotational axis.

4.	(original)	The method of claim 1, wherein the three-dimensional volumetric template is a model of a biological cell, the three-dimensional volumetric template having a centroid and a radius, wherein coordinates of the centroid are merged and aligned amongst the different images to reconstruct three-dimensional coordinates for the centroid.

5.	(original)	The method of claim 1, wherein the different two-dimensional images are non-fluorescent.

6.	(original)	The method of claim 1, wherein the different two-dimensional images are captured with a depth of focus of at least 200 nm.

7.	(original)	The method of claim 1, wherein the modeling of the internal structure of the three-dimensional biological object comprises matching a centroid of a cell wall, a nucleus and organs of the three-dimensional biological object between the different two-dimensional images.

8.	(currently amended)	A three-dimensional volume imaging system comprising:
a camera;
a platform to support a three-dimensional biological object suspended in a fluid;
electrodes to generate a nonuniform electric field to rotate the three-dimensional biological object about a constant rotational axis at a constant speed and while suspended in the fluid; and
a three-dimensional volumetric modeler: 
to receive different two-dimensional images of the three-dimensional biological object from the camera, each of the different two-dimensional images being at a different angular position;
to model an exterior of the three-dimensional biological object based upon the different two-dimensional images;
to identify a point of an internal structure of the three-dimensional biological object in each of the two-dimensional images; and
to model the internal structure of the three-dimensional biological object in three-dimensional space relative to the exterior of the three-dimensional biological object by:
identifying the shape, size, and expected position of the internal structure on a three-dimensional volumetric template;
matching the internal structure of the three-dimensional volumetric template with the internal structure of the three-dimensional biological object;
identifying additional organelles of the three-dimensional biological object based on the matching;
triangulating the point amongst the different two-dimensional images using the three-dimensional volumetric template of the three-dimensional biological object to output a parametric three-dimensional model of the three-dimensional biological object;
comparing a centroid of the internal structures including the additional organelles between consecutive frames to estimate movement of the three-dimensional biological object; and
reconstructing the centroid movement in three-dimensional space.

9.	(previously presented)		The system of claim 8, wherein the different angular positions are such that between consecutive images, the biological object has rotated a distance that at least equals a diffraction limit of the camera.

10.	(previously presented)		The system of claim 8 further comprising a microscopic lens having an optical axis perpendicular to the rotational axis, wherein the electrodes are to apply the nonuniform electric field to rotate the three-dimensional biological object about a rotational axis perpendicular to the optical axis.

11.	(original)	The system of claim 8, wherein the three-dimensional volumetric template is a model of a biological cell, the template having a centroid and a radius, wherein coordinates of the centroid are merged and aligned amongst the different two-dimensional images to reconstruct three-dimensional coordinates for the centroid.

12.	(previously presented)		The system of claim 8, wherein three-dimensional volumetric modeler is to match a centroid of a cell wall, a nucleus and organs of the three-dimensional biological object between the different two-dimensional images.

13.	(previously presented)		A non-transitory computer-readable medium containing three-dimensional volume imaging instructions to direct a processing unit to:
receive different two-dimensional images of the three-dimensional biological object from a camera, each of the different two-dimensional images being at a different angular position and captured while the biological object is being rotated using a nonuniform electric field along a constant rotational axis and at a constant speed;
model an exterior of the three-dimensional biological object based upon the different two-dimensional images;
identify a point of an internal structure of the three-dimensional biological object in each of the two-dimensional images; and
model the internal structure of the three-dimensional biological object in three-dimensional space relative to the exterior of the three-dimensional biological object by:
identifying the shape, size, and expected position of the internal structure on a three-dimensional volumetric template;
matching the internal structure of the three-dimensional volumetric template with the internal structure of the three-dimensional biological object;
identifying additional organelles of the three-dimensional biological object based on the matching;
triangulating the point amongst the different two-dimensional images using the three-dimensional volumetric template of the three-dimensional biological object;
comparing a centroid of the internal structures including the additional organelles between consecutive frames to estimate movement of the three-dimensional biological object; and
reconstructing the centroid movement in three-dimensional space.

14.	(previously presented)		The medium of claim 13, wherein the instructions at the processing unit to output control signals controlling the rotational speed at which the three-dimensional biological object is rotated and an image capture rate at which a camera captures the different two-dimensional images of the three-dimensional biological object during rotation of the three-dimensional biological object.

15.	(original)	The medium of claim 13, wherein the instructions direct the processing unit to match a centroid of a cell wall, a nucleus and organs of the three-dimensional biological object between the different two-dimensional images.

16.	(previously presented)		The system of claim 8, wherein a frame rate of the camera is selected based on the constant speed of rotation of the biological object.

17.	(previously presented)		The system of claim 16, wherein the frame rate of the camera is selected such that the biological object rotates less than 5 degrees per frame.

18.	(previously presented)		The system of claim 16, wherein:
	the constant speed of rotation of the biological object is between 12 and 180 rotations per minute; and
	the frame rate is 30 frames per second

19.	(previously presented)		The system of claim 8, wherein the constant rotational axis is parallel to the platform.

20.	(previously presented)		The system of claim 8, wherein the electrodes are disposed under the platform.

The following is an examiner’s statement of reasons for allowance: Lin discloses comparing the centroid displacement to improve the reconstructed image (col. 2 ll. 23-41). However, the limitations “identifying additional organelles of the three-dimensional biological object based on the matching,” “comparing a centroid of the internal structures including the additional organelles between consecutive frames to estimate movement of the three-dimensional biological object,” and “reconstructing the centroid movement in three-dimensional space,” taken as a whole, render the claims patentably distinct over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/Primary Examiner, Art Unit 2611